Case: 4:21-cv-00287-AGF Doc. #: 49 Filed: 08/31/21 Page: 1 of 1 PageID #: 1036




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

STATE OF MISSOURI, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
      vs.                                 )        Case 4:21-cv-00287-AGF
                                          )
JOSEPH R. BIDEN, JR., et al.,             )
                                          )
            Defendants.                   )

                              ORDER OF DISMISSAL

      Pursuant to the Memorandum and Order issued herein on this day,

      IT IS HEREBY ORDERED, ADJUDGED, and DECREED that this case is

DISMISSED without prejudice.

                                         _______________________________
                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 31st day of August, 2021.
